                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JOSEPH FOSHEE,                                     Case No. 20-cv-00132-VKD
                                                         Plaintiff,
                                   9
                                                                                            PRETRIAL ORDER NO. 3
                                                   v.
                                  10

                                  11     ROBERT ZUNIGA,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This order addresses certain issues discussed at the Pretrial Conference for which the Court

                                  15   permitted further briefing and submissions. The Court orders as follows:

                                  16          1.        Witnesses
                                  17          The presentation of evidence from witnesses will occur in the usual manner. Plaintiff will

                                  18   call witnesses for his case-in-chief; defendant may cross-examine the witnesses, but the cross-

                                  19   examination may not exceed the scope of the direct examination; and the Court may permit re-

                                  20   direct/re-cross as warranted. The same procedure will govern presentation of defendant’s case-in-

                                  21   chief. After each witness testifies, the Court will ask whether the witness may be excused or

                                  22   whether the witness remains subject to being called later in the case, and the parties should be

                                  23   prepared to respond to that question for each witness.

                                  24          Scotty: The police dog may not be brought into the courtroom for any purpose.

                                  25          Rosemarie Foshee: Both parties list Ms. Foshee as a witness who will be called at trial.

                                  26   No party objects to Ms. Foshee’s proposed testimony concerning her knowledge of the injuries

                                  27   Mr. Foshee suffered as a result of the encounter with Officer Zuniga on May 5, 2018 or to the

                                  28   existence of a telephone conversation she had with Mr. Foshee during his encounter with police on
                                   1   that date. See Dkt. No. 73 at 5. In the order resolving motions in limine, the Court ordered as

                                   2   follows:
                                                      Evidence concerning the May 9 incident is not admissible for
                                   3                  purposes of Officer Zuniga’s defense to liability. Additionally, the
                                                      Court will prohibit any reference to the fact that Mr. Foshee was
                                   4                  placed under a § 5150 psychiatric hold as a result of the May 9
                                                      incident. However, the Court will allow evidence relating to the
                                   5                  May 9 incident as relevant to damages, i.e., evidence suggesting that
                                                      Mr. Foshee engaged in behaviors or conduct that may have
                                   6                  worsened his injuries, or that his claimed damages may be
                                                      attributed to matters other than the injuries he sustained during the
                                   7                  May 5, 2018 incident involving Officer Zuniga.
                                   8   Dkt. No. 75 at 7-8 (emphasis added).

                                   9          Mr. Foshee concedes that Officer Zuniga disclosed Ms. Foshee as a potential witness

                                  10   regarding “[p]laintiff’s claimed injuries, and/or damages in this action.” Dkt. No. 73 at 5; Dkt.

                                  11   No. 76 at 3. It appears that Mr. Foshee did not seek further discovery regarding Ms. Foshee’s

                                  12   testimony in view of this disclosure. Mr. Foshee’s failure to take discovery of Ms. Foshee is not a
Northern District of California
 United States District Court




                                  13   good reason to exclude her testimony with respect to Mr. Foshee’s damages claim. The Court

                                  14   overrules Mr. Foshee’s objection to Ms. Foshee’s testimony on the ground that Officer Zuniga did

                                  15   not disclose her as a witness with testimony relevant to damages.

                                  16          Mr. Foshee also objects that Ms. Foshee’s testimony will be unfairly prejudicial to him

                                  17   because it is likely to include evidence that Mr. Foshee behaved in a manner that suggested he

                                  18   suffered from mental health issues unrelated to his encounter with Officer Zuniga. Dkt. No. 73 at

                                  19   6. Given Mr. Foshee’s allegations of injury and damages, Officer Zuniga contends that he will be

                                  20   unfairly prejudiced if evidence of Mr. Foshee’s independent and unrelated mental health problems

                                  21   is not admitted to rebut testimony about how the encounter with Officer Zuniga harmed Mr.

                                  22   Foshee. The Court is unable to determine whether Ms. Foshee’s testimony will be unfairly

                                  23   prejudicial in advance of hearing Mr. Foshee’s presentation at trial. If appropriate, the Court may

                                  24   consider an offer of proof regarding Ms. Foshee’s testimony out of the presence of the jury.

                                  25          2.      Qualified Immunity
                                  26          Officer Zuniga asserted an affirmative defense of qualified in immunity in his answer, but

                                  27   he did not move for dismissal or summary judgment based on this defense. See Dkt. No. 11 at 6.

                                  28   Mr. Foshee identifies no authority to support his argument that Officer Zuniga waived his right to
                                                                                        2
                                   1   claim qualified immunity. Dkt. no. 73 at 2. Instead, Mr. Foshee submits belated objections to

                                   2   Officer Zuniga’s proposed special verdict form. Id. at 3-5. The Court will address the parties’

                                   3   respective proposals for the form of verdict when it addresses jury instructions.

                                   4          IT IS SO ORDERED.

                                   5   Dated: May 18, 2021

                                   6

                                   7
                                                                                                    VIRGINIA K. DEMARCHI
                                   8                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
